Citation Nr: 1308817	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-44 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for residuals of back injury with degenerative disc disease, lumbar spine at L4-S1.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran (Appellant or Claimant) had active duty service from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The April 2010 rating decision also denied a claim for entitlement to a total disability rating based upon individual unemployability (TDIU).  The Veteran entered a notice of disagreement with this issue, and a September 2010 Statement to the Case addressed the issue of a TDIU.  In the substantive appeal received in October 2010, the Veteran indicated that he did not wish to appeal the denial of TDIU.  As distinguished from Rice v. Shinseki, 22 Vet. App. 447 (2009), in this case, the issue of TDIU has been adjudicated, and the Veteran has specifically indicated a desire not to appeal the issue.  Accordingly, the issue of entitlement to a TDIU is not before the Board.  


FINDING OF FACT

Throughout the appeal period, residuals of back injury with degenerative disc disease, lumbar spine at L4-S1, have not manifested unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of back injury with degenerative disc disease, lumbar spine at L4-S1, have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The information required by Vazquez-Flores was provided in a January 2010 letter.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  The Veteran was afforded a VA examination in February 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination considered all the pertinent evidence of record, including the Veteran's statements and the claims file.  The VA examiner provided range of motion findings for the lumbar spine and addressed the criteria indicated in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiner also provided an opinion regarding whether there are objective neurological abnormalities associated with degenerative disc disease, lumbar spine at L4-S1.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In a March 2012 brief, the Veteran's representative stated that he spoke with the Veteran's wife, who told him that the Veteran's back "condition" had worsened since the last VA examination in February 2010, including more pain and more (unspecified) symptomatology, contending that a remand is warranted to obtain a new examination.  The representative did not obtain a written statement from the Veteran's wife, and there is no written statement or testimony from the wife since February 2010 regarding worsening of low back disability.  The January 2010 VCAA letter to the Veteran told him VA needed additional evidence that included his "own statement, or statements from people who have witnessed how your claimed disabilities affect you."  Even the purported statement from the Veteran's wife, were it to be considered evidence, does not indicate actual worsening of ankylosis of the thoracolumbar spine, or that the increased pain causes limitation of motion approximating ankylosis of the entire thoracolumbar spine, or causes incapacitating episodes.  The presence of pain, even radiating pain, is already considered a part of the schedular rating criteria for a 40 percent rating.  

The Veteran himself has not alleged that his disability has increased in severity since the February 2010 VA examination, and there is no evidence of record indicating a worsening of low back disability since the last examination.  His statements assert a worsening of disability prior to the date that he filed the claim for increased rating that was received in January 2010.  Further, the evidence of record does not show a change in the disability since the most recent examination in February 2010, including any treatment records or statement from his wife to support the contention of worsening.  Accordingly, an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95. 

In a June 2010 statement, the Veteran alleged generally that the February 2010 VA examination report contains errors based upon an examination that he felt was too short, the examiner did not conduct full range of motion testing, and the report contained inaccurate statements.  The Board finds that the Veteran's general assertions are insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151   (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  

With regard to the length of time the examiner spent conducting the examination, the Veteran has indicated that the examiner's office for 10 or 15 minutes.  In light of the fact that the history and clinical measures are only one part of the examination, in addition to evidentiary review and other testing, the Veteran's statement does not indicate that full range of motion testing of the lumbar spine could not have been conducted in this time.  The examination report includes a thorough and accurate history, as well as clinical findings that include specific ranges of motion, test results such as MRI, and relevant opinion regarding etiology of neurological impairment.  It is not the length of an examination but the thoroughness that matters, bearing in mind that the February 2010 VA examination was a compensation examination to measure the functional impairments attributable to the low back disability, not to formulate a comprehensive treatment plan, for which the Veteran's recommended second medical opinion would be more appropriate in helping to determine a course of treatment.

With regard to the Veteran's assertion that full ranges of motion were not tested at the February 2010 VA examination, this general assertion, which does not specifically allege which ranges of motion were not tested, is inconsistent with the specifically reported clinical measures in the examination report.  The February 2010 examination report reflects specific ranges of motion were tested and recorded that included forward flexion, extension, lateral flexion to both sides, and rotation to both sides, in addition to straight leg raising on both sides, and reflects that the VA examiner made other relevant clinical findings during examination such as notation of tenderness, diminished lumbar curve, limp, inability to walk on heel or toes, and increase in paraspinous muscle tone on one side, as well as neurological testing.

Other than the Veteran's general assertions, the evidence does not reflect irregularities with the way the February 2010 examination was conducted or with the examination report itself.  The Veteran's notes and contentions regarding the February 2010 VA examination report inaccuracies pertain to other disorders or findings that are not relevant to rating the back (e.g., eyes, rectal exam, that he was still employed full time, etc.).  For these reasons, the Board finds that the presumption of administrative regularity is not overcome, that February 2010 VA examination report is adequate for rating purposes, and that VA has fulfilled the duties to notify and assist the Veteran, including in the provision of an adequate VA examination of the back for rating purposes.  


Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Increased Rating for Lumbar Spine Disability

A November 2005 rating decision granted service connection for residuals of back injury with degenerative disc disease, lumbar spine at L4-S1 and assigned a 20 percent rating from July 2005.  Subsequently, in an August 2008 rating decision, a 40 percent rating was assigned from July 2005.  A claim for an increased rating was received in January 2010.  

The Veteran contends in his January 2010 claim for increase that his low back disability has worsened since he was assigned the 40 percent disability rating in 2008, as indicated by one of his doctor's statements.  In a June 2010 letter, the Veteran wrote that the February 2010 VA examiner told him that he looked worse, and that he could hardly bend over to pick up anything due to back pain.  On a VA Form 9 dated in October 2010, the Veteran wrote that he felt his back disability warranted a rating in excess of 40 percent, and that he was worse than he was at the time of a previous VA examination.  

In a VA Form 646 dated in November 2010, the Veteran's representative reflected the Veteran's contention that the back disability was worse than rated, even though there was an absence of medical clinical documentation to warrant a higher rating.  In an Informal Hearing Presentation (brief) dated in March 2012, the Veteran's representative set forth an assertion of worsening, with more pain and symptomatology, and reviewed the evidence pertaining to the question of whether the diagnosed peripheral neuritis was related to the service-connected back disability. 

Residuals of back injury with degenerative disc disease, lumbar spine at L4-S1 is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:   A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it
 does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

After a review of all of the evidence, lay and medical, the Board finds that the criteria for a rating in excess of 40 percent are not more nearly approximated for any period.  For a 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The evidence of record does not show such symptoms or functional impairment of ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least six weeks during a one year period.  The 2010 VA examination does not reflect any findings to indicate unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during a 12 month period, as required for a higher disability rating.  38 C.F.R. § 4.71a. 

At the VA examination in February 2010, the Veteran reported low back pain of progressive severity.  On physical examination, deep tendon reflexes were1/ 4 on the right and trace on the left, and were absent bilaterally at the ankles.  The VA examiner indicated that there was diminished sensation to pinprick and vibratory stimulation of both feet.  The VA examiner measured thoracolumbar flexion from 0 to 30 degrees, extension to 25 degrees, lateral movement ot ht left 20 degrees and to the right 15 degrees, and rotation to the left to 10 degrees and to the right to15 degrees.  Straight leg raising sign was positive at 15 degrees on the right and 20 degrees on the left.    

The VA examiner  in February 2010 diagnosed degenerative disc disease of the lumbar spine with back pain, right leg radiation, and severe disability with gradual progression.  The VA examiner indicated that there was no additional decrease in range of motion with repetitive movement times three.  The VA examiner indicated that there was no additional decrease in range of motion with flare-up.  The VA examiner indicated that the Veteran is severely symptomatic all the time.  The VA examiner indicated that there had not been incapacitation over the past year, but the Veteran missed approximately 15 days of work due to back pain.

The other evidence of record reflects reports of increased low back pain, but does not demonstrate ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least six weeks for any 12 month period.  The evidence reflects general assertions of worsened symptomatology since the 40 percent rating was assigned, including more pain, but does not indicate actual worsening of ankylosis of the thoracolumbar spine, or that the increased pain causes limitation of motion approximating ankylosis of the entire thoracolumbar spine, or causes incapacitating episodes.  The presence of pain, even radiating pain, is already considered a part of the schedular rating criteria for a 40 percent rating.  

The Veteran's general reports of worsened back pain that resulted in him being hardly able to bend over to pick up anything shows limited forward flexion of the thoracolumbar spine, limited due to painful motion, that is consistent with VA examination findings of forward flexion to not more than 30 degrees, but does not reflect ankylosis of the thoracolumbar spine.  "Ankylosis" is defined as immobility of a joint.  Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  "Ankylosis" is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  "Ankylosis" is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

The Board has considered whether a separate rating is warranted for neurological impairment, including the contention, presented in the March 2012 brief, that the Veteran may have neurological impairment associated with the service-connected lumbar spine disability.  The Veteran's complaints of back pain, including sciatica, whether or not it radiates, are already considered as part of the schedular criteria for rating the low back disability, so do not serve as a basis for a separate rating; therefore, a separate rating for sciatica would constitute pyramiding, as would a separate rating for diagnosed peripheral neuritis because the evidence shows that peripheral neuritis is due to non-service-connected diabetes.  See 38 C.F.R. § 4.14 (2012) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided). 

The Veteran is competent to report symptoms such as numbness and pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not competent to associate neurological impairment to the lumbar spine disability, as such determination requires understanding of the complex medical questions of relationship between neurological disorders and endocrinopathies or the internal, unseen spinous processes of the spine that could impinge on nerves.  Such determinations also require diagnostic testing such as X-rays or MRI that the Veteran is not competent to conduct or interpret.  

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability, including whether there is neurological impairment, and the source or etiology of the neurological impairment, was provided in this case by the VA physician who examined him in February 2010.  With regard to a separate neurological disorder other than sciatica, the VA examiner in February 2010 indicated that neurological examination showed abnormalities of the tendon reflexes and of the vibratory and pinprick of the feet, and diagnosed peripheral neuritis; however, the VA examiner opined that such findings were more consistent with (non-service-connected) peripheral neuritis that is secondary to (non-service-connected) diabetes rather than to the service-connected degenerative disc disease of the lumbar spine.  For these reasons, the Board finds that a separate rating for neurological impairment is not warranted.  

For the reasons stated, the Board finds that a preponderance of the evidence is against the appeal for an increased rating higher than 40 percent for residuals of back injury with degenerative disc disease, lumbar spine at L4-S1, for any period, including no separate rating for neurological disorder.  As there is a preponderance of the evidence against the claim for an increased rating for low back disability in excess of 40 percent, the claim must be denied, and there remains no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability 

picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's back disability.  The schedular rating criteria pertaining to the Veteran's back disability provide for ratings based on limitation of motion of the back, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability, including unfavorable ankylosis.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  The schedular rating criteria pertaining to the Veteran's back disability also provide for separate ratings for neurological impairment that is shown to be related to the back disability.  The schedular rating criteria also provide for an alternative rating based on incapacitating episodes due to intervertebral disc syndrome.  

Because the schedular rating criteria are adequate to rate the Veteran's low back 

disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  
38 C.F.R. § 3.321(b)(1). 


ORDER

An increased rating in excess of 40 percent for residuals of back injury with degenerative disc disease, lumbar spine at L4-S1, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


